DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 5/31/22. Claims 1-20 are pending in this application.  No claims were amended in the response received 5/31/22. 
The examiner notes that this application is being prosecuted by a Pro Se Applicant, i.e. the Inventor. An interview was held on 8/1/22 (see Examiner Interview Summary dated 8/10/22). Applicant is remined that they have the right to include their own written recollection of the interview in the file wrapper.  
Applicant is reminded that in a joint application with no power of attorney to either a registered practitioner or joint inventor, the applicant whose name first appears in the papers receives the correspondence, unless other instructions are given. All applicants must sign all replies (see MPEP 714.01(a)). Please note that the Office accepts handwritten signatures as well as electronic S-signatures (see MPEM 502.02). 

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.  
Applicant argues (P.5-6 of 10) that Oguz is fundamentally different from the invention of this application, however the examiner respectfully disagrees because the claimed invention can be anticipated by Oguz (see Nonfinal rejection dated 4/26/22).  While the actual invention may be different, it is the claims that are examined, and it is the claims that must differentiate over the prior art. 
Applicant argues (P.6 of 10) that there is a critical difference in physical structures between present invention and the prior art. The examiner responds that these alleged differences are not claimed. The claim language that Applicant has chosen to use is anticipated.
Applicant argues (P.6 of 10) “In the present invention, the MFG layer (10) is provided on a surface of the SHC layer (11), which is opposite to a surface of the SHC layer (11) where the MM layer (12) is provided. In another word, the SHC layer (11) is sandwiched between the MFG layer”.  However, these features are not claimed.  The claim states “a composite SOT (CSOT) stack provided on the top surface of a CMOS substrate and having at least a magnetic flux guiding (MFG) layer and a spin Hall channel (SHC) layer provided on the top surface of said MFG”. Examination is conducted using the broadest reasonable interpretation. Under the broadest reasonable interpretation, it is not clear where the MFG layer is in the device, and certainly there is no clear statement in the claims that says that the MFG layer is provided directly on the surface of the SHC layer, as argued. Features from the specification and drawings are not imported into the claims. Please also note that there is a difference between “on” versus “directly on”. The term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) as well as "indirectly on" (intermediate materials, elements or space disposed therebetween).
Applicant argues (P.7 of 10) that “in the prior art, the SHC layer (101) is provided on the same side of the MFG layer (108) and the MM layer (112). In another word, the MFG layer (108) is between the SHC layer (101) and the MM layer (112), and the SHC layer (101) is NOT sandwiched between the MFG layer (108) and the MM layer (112) (see figure 1A of the prior art by Oguz et al.). The examiner notes that the SHC being sandwiched between the MFG layer and the MM layer is not claimed. Hence this argument is not persuasive.
Applicant argues (P.7 of 10) that “there is a non-magnetic spacer layer (110) between the MFG layer (108) and the MM layer (112) in the prior art.” While there “is NOT such a high resistive spacer layer in present invention.”. This argument is not persuasive because the claim language does not exclude a spacer. Applicant has chosen to use the transitional phrase “comprises” which is synonymous with "includes," "contains," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (See MPEP 2111.06).  The claim does not state that there is direct contact between the MFG and SHC layers (as argued).
Applicant argues (P.7-8) that “said MFG layer 10 is made of a soft magnetic material having a very high magnetic permeability, and the magnetization of the MFG layer is normally aligned along either one of its two longitudinal directions of the MFG layer.” The examiner notes that this is not claimed in rejected independent claim 1.  This is claimed in claim 2, which was not rejected.  The Examiner noted in paragraph 19 of the Nonfinal rejection that “Claims 2, 3, 6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”
Applicant argues (P.8) that “Furthermore, the magnetization direction of the magnetic stability enhancement layer 108 is perpendicular to its film plane, while the magnetization direction of the MFG layer 10 lies in its film plane”. The examiner notes that this is not claimed. Hence this argument is not persuasive.
Applicant argues (P.8) that “Third, the magnetic stability enhancement layer 108 is coupled to the free magnet 112 through a dipole coupling, and this dipole coupling is parallel coupling which makes the magnetizations of the magnetic stability enhancement layer and the free magnet 112 parallel; while the MFG layer and the MM layer 12 are coupled through a dipole field which makes magnetizations of the MFG layer and the MM layer 12 anti-parallel, i.e., forming a magnetic flux closure.” The examiner notes that this is not claimed. Hence this argument is not persuasive.
Applicant argues (P.8) that “and finally, in present invention, as an electric current applied, since the SHC layer is sandwiched between the magnetic MFG layer and the magnetic MM layer, the spin Hall effect inside the SHC layer is enhanced from its both top and bottom interfaces with magnetic materials, and generates a much higher spin Hall current (as well as a higher write efficiency) than that of the prior art in which the SHC layer is only interfaced with its adjacent magnetic MFG layer on its top surface” The examiner notes that this is not claimed in the rejected claims. Hence this argument is not persuasive. The examiner notes that these features appear to be recited in claims 10-14 which were indicated as containing allowable subject matter. 

Information Disclosure Statement
An information disclosure statement has still not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Specification
The objection to the specification has been withdrawn in light of the amendment received 5/31/22.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Oguz et al. (US Patent Application Publication No 2019/0304524) hereinafter referred to as Oguz. 
Per Claim 1 Oguz discloses a composite spin-orbit torque (SOT} magnetic tunneling junction (CSOT-MTJ) element device, comprising (see figure 1A)
a composite SOT (108/101) stack provided on the top surface of a CMOS substrate (122) and having at least a magnetic flux guiding (MFG) layer (108) and a spin Hall channel (SHC) layer (101) provided on the top surface of said MFG; 
a magnetic memory (112) layer provided on the top surface of said CSOT stack and having magnetic anisotropy in a film plane and having a variable magnetization direction (see [0036] )
a tunnel barrier (114) layer provided on the top surface of said MM layer; 
a magnetic pinning stack (116) provided on the top surface of said TB layer having magnetic anisotropy in a film plane and having an invariable magnetization direction; and 
a cap layer (120) provided on the top surface of said MPS as top electrode (TE)
Per Claim 4 Oguz discloses the device of claim 1 including where said MM (112) is made of a soft magnetic layer having a magnetic anisotropy in a direction in the film surface and having a variable magnetization direction, and comprising at least one selected from CoFeB, FeB, Fe/CoFeB, CoFeB/W/CoFeB, CoFeB/Mo/CoFeB [0050] and having a total thickness between 1.5 nm and 5 nm. [0050]
Per Claim 5 Oguz discloses the device of claim 1 including where said TB (114) is made of an oxide layer selected from MgO and MgZnO, and having a thickness between 0.7 nm and 2 nm. [0051]
Per Claim 7 Oguz discloses the device of claim 1 including where said cap layer (120) comprises a material selected from Ta, Wu,  Ru/Ta, Ru/W, and having a thickness between 30 nm and 100 nm. [0058]
Per Claim 15 Oguz discloses the device of claim 1 including where said CSOT-MTJ element is used in application for one of SMRAM, CPU, GPU and TPU. [0118]
Per Claim 16 Oguz discloses a method of manufacturing a composite SOT magnetic tunneling junction (CSOT-MTJ) element device, comprising (see figure 1A)
forming a composite SOT (108/101) stack provided on the top surface of a CMOS substrate (122) and having at least a magnetic flux guiding (MFG) layer (108) and a spin Hall channel (SHC) layer (101) provided on the top surface of said MFG; 
forming a magnetic memory (112) layer provided on the top surface of said SHC stack and having magnetic anisotropy in a film plane and having a variable magnetization direction (see [0036]) 
forming a tunnel barrier (114) layer on the top surface of said MM layer; 
forming a magnetic pinning stack (116) on the top surface of said TB layer having magnetic anisotropy in a film plane and having an invariable magnetization direction; and 
forming a cap layer (120) provided on the top surface of said MPS as top electrode (TE)

Allowable Subject Matter
Claims 2, 3, 6, and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894